Title: To Thomas Jefferson from Philip Turner, 1 January 1802
From: Turner, Philip
To: Jefferson, Thomas


          
            […]
            New York 1st Janry: 1802
          
          Pray let my situation apologies for my troubling your excellency to listen a minute to my wishes, at this blessed period, when you are on the minds of the people (all in all) serving the whole race of mankind, on the general scale of Justice and political happiness, especially our own national concerns &c, and those who realy suffer persecution in consequence of our late exertions, I am a distinguished man in favor of our present glorious administration, have left my native home, domestic happiness, and an extensive practice of Physic and surgery, to get away from the bitter envious, and mischievous Clergy of Connecticut, who I have been publicly abused by, all on Acct. of Electioneering, I have resided in N:York for twelve months past where I would wish to continue and move my family, the medical department of the United States is an expensive one, some experienced gentleman appointed (at the Head) to superintend the practice of physic and surgery and direct its affairs may be of great use, in our late revolution of this country from the first Action of Bunker-Hill, I served to the close, was appointed as Surgn. Genl. of the eastern department by congress as appears by their Journals, if it should be tho’t best to appoint, I shall be happy to serve in that charactor or any other where the public may be benefited, it frequently happens here in this City the landing of Sick &c, by our navy which requires constant medical attendance and no one particular appointed for that purpose, if I might be Honrd. by your excellency in an appointment, or requested by letter from either of our secretarys of War or Navy to the discharge of that duty, it will be most gratefully Acknowledged, at a monthly pay or the keeping of a running Acct. of Services and medicine (occasionally) certified to, and settled by our Agent here as Customary—
          Your Excellency’s most Obedient and very Humble servt,
          
            P: Turner
          
          
            The Honble. Genl. Bradley Esqr. and the Honble. Gideon Granger Esqr. are both my friends who will do every thing to serve
            P:T—
          
        